1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    TIMOTHY ZINDEL, #158377
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     timothy_zindel@fd.org
5
6    Attorney for Defendant
     DAVID J. ZAPPA
7
8                               IN THE UNITED STATES DISTRICT COURT
9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                   Case No. 2:15-CR-0184 GEB
11
                            Plaintiff,           STIPULATION AND ORDER (PROPOSED)
12                                               SCHEDULING STATUS CONFERENCE
              v.
13
     DAVID J. ZAPPA,                             DATE:    August 16, 2019
14                                               TIME     9:00 a.m.
                            Defendant.           JUDGE:   Hon. Garland E. Burrell, Jr.
15
16
17          IT IS HEREBY STIPULATED by and between plaintiff, United
18   States of America, and defendant, David J. Zappa, that the Court
19   should schedule a status conference in the above case for August
20   16, 2019, at 9:00 a.m. and order time under the Speedy Trial Act
21   excluded through that date for the reasons stated in this
22   stipulation.
23          On July 16 the Magistrate Judge denied Mr. Zappa’s motion
24   for discovery.               Defense counsel seeks additional time to
25   investigate the charges filed in the superseding indictment, to
26   obtain transcripts of the discovery hearings, to consult with
27   his expert, to research and prepare pretrial motions, and to
28   conduct other tasks necessary to preparing the case.                    The
     Stipulation and [Proposed] Order            -1-                U.S. v. Zappa, 15-cr-184 GEB
1    parties will meet to confer about scheduling prior to the August
2    16th status conference and may present a further stipulation and
3    order before that date.            The parties agree that time under the
4    Speedy Trial Act should be excluded through the hearing
5    scheduled for August 16, 2019, pursuant to 18 U.S.C. §
6    3161(h)(7)(A) and (B)(iv) (Local Code T-4) to afford the defense
7    necessary time for effective preparation, and that the ends of
8    justice served by this continuance outweigh the best interests
9    of the public and the defendant in a speedy trial.
10          Nothing in this stipulation and order shall preclude a
11   finding that other provisions of the Speedy Trial Act dictate
12   that additional time periods are excludable from the period
13   within which a trial must commence.
14                                          Respectfully submitted,
15                                          HEATHER E. WILLIAMS
16                                          Federal Defender

17
     Dated:       July 24, 2019             /s/ T. Zindel
18                                          TIMOTHY ZINDEL
                                            Assistant Federal Defender
19                                          Attorney for David J. Zappa
20
                                            McGREGOR SCOTT
21                                          United States Attorney

22
     Dated:       July 24 2019              /s/ T. Zindel for M. Chernick
23                                          MIRA CHERNICK
24                                          Assistant U.S. Attorney

25
     /////
26
     /////
27
     /////
28
     Stipulation and [Proposed] Order         -2-             U.S. v. Zappa, 15-cr-184 GEB
1                                       O R D E R
2
3           A status conference is scheduled for August 16, 2019, at
4    9:00 a.m. and time is excluded through that date for the reasons
5    set forth above.
6           IT IS SO ORDERED.
7
     Dated:       July 26, 2019
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Stipulation and [Proposed] Order      -3-        U.S. v. Zappa, 15-cr-184 GEB
